                                          Case 4:17-cv-00204-KAW Document 81 Filed 09/03/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J. JASON REYNOLDS,                                 Case No. 17-cv-00204-KAW
                                   8                    Plaintiff,
                                                                                            JUDGMENT
                                   9             v.
                                                                                            Re: Dkt. No. 80
                                  10     DIRECT FLOW MEDICAL, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On September 3, 2019, the Court granted final approval of the parties’ class action

                                  14   settlement and awarded Plaintiff’s attorney’s fees, costs, and service awards. (Dkt. No. 80.) Final

                                  15   judgment is therefore ordered on the terms set forth in the Final Approval Order.

                                  16          The Clerk of the Court is directed to close this case.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 3, 2019
                                                                                            __________________________________
                                  19                                                        KANDIS A. WESTMORE
                                  20                                                        United States Magistrate Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
